Citation Nr: 1121823	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-48 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating for pension purposes.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970, including service in Vietnam from December 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD as the result of disease or injury during his active service.  

2.  The Veteran's disabilities do not permanently preclude some form of substantially gainful employment consistent with his education and experience.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).  

2.  The criteria for a permanent and total disability rating for pension purposes have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4, including 4.16 and 4.17 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2008, the RO received an incomplete claims form.  The Veteran did not indicate whether he was seeking compensation, pension, or both.  As to disabilities, he listed (what was construed as) PTSD.  Although the form specifically asks when the disability began, when he was treated, what medical facility or doctor treated him, and the address of that medical facility or doctor, none of the requested information was provided.  The Veteran did indicate that he was exposed to Agent Orange in Vietnam.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in August 2008 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in February 2009.  The August 2008 letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The May 2008 claim did not provide sufficient information to develop the claim and the Veteran did not respond to the August 2008 request for additional information.  There is no information that could be developed further in any other correspondence from the Veteran, the notice of disagreement (NOD), or the substantive appeal.  Consequently, the Board finds that VA has developed the claim as much as it can. 

Service-Connection

In his NOD and appeal, the Veteran alluded to various duties, to include bunker duty, tower duty, and perimeter guard, as well as convoy and driver duties and reported being subject to sniper fire and combat situations.  While his original claim mentioned Agent Orange exposure, that was not repeated in the NOD or appeal and the Veteran has not claimed any specific disability known to be caused by herbicide exposure.  See 38 C.F.R. § 3.309(e) (2010).  

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  

The Veteran's report of serving bunker duty, tower duty, and perimeter guard, as well as convoy and driver duties is consistent with his Vietnam service and is credible.  There is no evidence of any specific stressor.  There is no medical evidence connecting an incident in service to a current disability.  There is no competent medical evidence that the Veteran has a current diagnosis of PTSD.  The Veteran was told that this evidence was needed but he has not provided it.  Under these circumstances the claim must be denied.  


Pension

The RO also construed the Veteran's claim as including pension.  He subsequently indicated that he wanted to appeal all issues.  

VA will pay pension to a veteran who had 90 days or more war time service and who is permanently and totally disabled from non-service-connected disability that is not the result of his own willful misconduct.  38 U.S.C.A. § 1521 (West 2002).  

There is a two-prong test for pension eligibility.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Permanent and total disability can be shown in one of two ways: Either (1) the veteran must be unemployable as a result of a lifetime disability (this is the "subjective" standard and is based on the veteran's individual work experience, training and disabilities), or (2) if not unemployable, he must suffer from a lifetime disability which would render it impossible for the average person with the same disability to follow a substantially gainful occupation (this is the "objective" standard).  In making these determinations the RO must also apply the percentage standards of 38 C.F.R. §§ 4.16 and 4.17, i.e., the objective standard and consider entitlement to extra-schedular evaluations under 38 C.F.R. § 3.321(b)(2), i.e., the subjective standard.  See 38 C.F.R. §§ 3.340, 3.342 (2010).  

In this case, the Veteran has only alleged that he has PTSD.  He has not made any allegation or presented any evidence (nor has he provided information by which VA could develop such evidence) that he has permanent and total disabilities.  He has not presented any evidence as to his employability, work experience, training, or non-service-connected disabilities.  The service records show he was born in July 1949 and will soon be 62 years old.  Here, again, the Veteran has failed to support a pension claim and it must be denied.  


ORDER

Service connection for PTSD is denied.  

A permanent and total disability rating for pension purposes is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


